INVESTMENT AGREEMENT INVESTMENT AGREEMENT (this "AGREEMENT"), dated as of August 27, 2009 by and be­tween Inscrutor Inc., a company incorporated in the State of Delaware, company number EID 32­0251358, (hereinafter "Inscrutor" or the "Investor"), Anders Korsgaard Holding ApS, CVR-nr. 29 61 63 45, Heilskovgade 36, DK-9000 Aalborg, Denmark (hereinafter "AK" or the "Founder"), Mads Bang Holding ApS, CVR-no. 29 61 63 37, Hanesvinget 1, DK-9520 Skorping, Denmark (hereinafter "MB" or the "Founder"), and Serenergy A/S, CVR-no. 29 61 66 47, Majsmarken 1, DK-9500 Hobro, Denmark (hereinafter the "Company") a Denmark Corporation. WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Investor shall invest in a Tranche 1 investment of DKK xxxxxxxxxxx by subscription for nominally DKK 84,000 shares of nominally DKK 1 each in the Company; WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Investor shall make an additional investment of up to DKK xxxxxxxxxxxxsubscription for nominally up to DKK 242,667 shares of nominally DKK 1 each in the Company; NOW THEREFORE, be it RESOLVED, that the objective of this agreement is to provide the Company with proceeds to expand the development, manufacturing and marketing efforts of the Company and at the same time secure the Investor a potential significant ownership of the Com­pany; and be it further RESOLVED, that the objective of this agreement is to provide the investor with a global ex­clusive distribution agreement to conduct all sales, marketing and project-development of the Com­pany's products to the segments Vehicles and an exclusive distribution agreement to conduct all sales, marketing and project development of all the Company's products in USA, Canada and Israel and globally in respect of the United Nations. NOW THEREFORE, in consideration of the foregoing recitals, which shall be considered an integral part of this Agreement, the covenants and agreements set forth hereafter, and other good 1. Defintions In this Agreement the terms mentioned below shall have the following meaning: Agreement Shall mean this investment agreement, including schedules. Articles of Association Shall mean the Company's new Articles of Asso­ciation following Tranche 1 Closing. Board of Directors Shall mean the Company's board of directors from time to time. Company Shall mean Serenergy A/S, a Danish corporation registered under CVR-no. 29 61 66 47. Confidential Information Means any information of any kind or nature whatsoever, whether written or oral, including, without limitation, this Agreement, financial in­formation, trade secrets, customer lists and other information, regarding the Parties, which is not known to the general public. Exclusive Distribution Agreement I Shall mean the exclusive distribution and manu­facturing license agreement attached as Schedule 2.4.a. Exclusive Distribution Agreement II Shall mean the exclusive distribution agreement attached as Schedule 2.4.b. Founders Shall mean both AK, MB and/or their companies and the ultimative owners of these companies. The Founders are Parties to this Agreement in their ca­pacity of shareholders in the Company. Field of Activity Shall mean the manufacturing of fuel cell technology and related services and production, per­formed by the Company at Tranche 1 Closing and any time thereafter. Intellectual Property Shall mean patents and pending patent applica­tions, trade marks, service marks, rights in design (whether registered or not), copyrights (including rights in software), know-how, business and trade names, and all other intellectual property or simi­lar forms or protection or having a similar effect in any part of the world including, where appropri­ate, the right to apply for the registration of any right. Investor Shall mean Inscrutor Inc., a US corporation regis­tered under the laws of Delaware, company num­ber EID 32-0251358. Net Investment Shall mean the investments made in Inscrutor less transaction costs, cf. Clause 5.7.2. Shareholders' Agreement Shall mean the Shareholders' Agreement attached as Schedule 6.1. Step Plan Shall mean the actions set forth in Clause 2.7 of the Agreement. Tranche 1 Closing Shall mean the completion of Tranche 1 Invest­ment, which shall take place no later than 28 Au­gust 2009, cf. Clause 7.2. Tranche 2 Closing Shall mean the completion of Tranche 2 Invest­ment, cf. Clause 10. Tranche 1 Investment Shall mean the Investor's investment of DKK xxxxxxxxxx by subscription for nominally DKK 84,000 shares of nominally DKK 1 each in the Company. Tranche 2 Investment Shall mean the Investor's additional investment of up to DKK xxxxxxxxx by subscription for nomi­nally up to DKK 242,667 shares of nominally DKK 1 each in the Company. 2. Background and object The Company was founded on 9 June 2006 by the Founders and is engaged in the Field of Activity. At the date of this Agreement, the Company has an issued share capital of DKK 665,000. The object of this Agreement is to provide the Company with proceeds to expand the devel­opment, manufacturing and marketing efforts of the Company and at the same time secure the Investor a potential significant ownership of the Company. Further, the object of the Agreement is to establish an ownership structure of the Company that will facilitate the fu­ture activities of the Company. The Company is further described in the Power Point presen­tation attached hereto as Schedule 2.3.a. The contemplated development of the Company is described in the business plan attached hereto as Schedule 2.3.b. Furthermore the objective of this Agreement is to provide the Investor with (i) a global ex­clusive distribution and manufacturing license agreement to conduct all sales, marketing and project-development of the Company's products to the segments Vehicles (hereinafter re­ferred to as "Exclusive Distribution Agreement I") attached hereto as Schedule 2.4.a and (ii) an exclusive distribution agreement to conduct all sales, marketing and project-development of all the Company's products in USA, Canada and Israel and globally in re­spect of the United Nations (hereinafter referred to as "Exclusive Distribution Agreement II") attached hereto as Schedule 2.4.b. Based on Exclusive Distribution Agreement I and Exclusive Distribution Agreement II en­tered into between Inscrutor and the Company, the Investor shall raise investments in In­scrutor from external investors. The total amount to be raised in Inscrutor post Tranche 1 Closing shall be the basis for the calculation of the amounts to be invested in the Company by the Investor under Tranche 2 Investment. The Parties have agreed that the Company, when Tranche 2 is completed, shall have re­ceived a total amount of maximum DKKxxxxxxxxxx (Tranche 1 Investment equal to DKK xxxxxxxxxxand Tranche 2 Investment equal to an amount up to DKKxxxxxxxxxx from the Investor with the effect that the Investor after completion of Tranche 2 shall own a total of up to 32.29 % of the share capital in the Company To achieve the object set forth in Clauses 2.3 the following step plan (hereinafter referred to as the "Step Plan") shall be executed. The adoption of a capital increase of nominally DKK 84,000 shares in the Company, cf. Clause 4 (Tranche 1 Investment). The adoption of one or more capital increase(s) of up to a total of nominally DKK 242,667 in the Company, cf. Clause 5 (Tranche 2 Investment). In this Agreement, some amounts are set forth in USD (Clauses 4 and 5). The Parties agree that the exchange rate between USD and DKK shall be calculated in accordance with the of ficial exchange rate of Danmarks Nationalbank on the date in question. However, the
